United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Long Beach, CA, Employer
)
___________________________________________ )
R.A., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2006
Issued: August 19, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 14, 2008 appellant filed a timely appeal from the June 25, 2008 decision of the
Office of Workers’ Compensation Programs which denied her claim for an emotional condition.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she developed
an emotional condition in the performance of duty.
FACTUAL HISTORY
On March 22, 2004 appellant, then a 51-year-old mail processing clerk, filed an
occupational disease claim alleging that she became depressed due to stress at work. She

became aware of her condition and related it to her work in June 2002. Appellant stopped work
in July 2002 and was terminated from employment on October 4, 2002.1
In several statements, appellant alleged that management discriminated against her
because of her age and Mexican ancestry and that she was isolated from other employees in her
unit. In April and November 2002, she stated that she was harassed by Elizabeth Bernardo, a
coworker. In March 2001, appellant’s daughter was accused of possessing jewelry that was
missing from the employing establishment. Appellant alleged that she was singled out to
perform undesirable duties in the early 1980s including manually throwing letters while sitting.
In 1993 she asserted having an overbearing manager, Donna Lawrence. She alleged that, when
she introduced herself to Karen Bailey, a supervisor, in 1993, she was not acknowledged.
Appellant also alleged that Ms. Bailey did not properly handle a volatile work atmosphere. In
1994 Ms. Bailey improperly required appellant to attend a fitness-for-duty examination for
threatening and intimidating coworkers. After the fitness-for-duty examination in 1994,
appellant stated that Ms. Bailey kept her off work until she obtained medical clearance. She
alleged that Cristina Samonte, a coworker, yelled at her on February 17, 1994 after she offered
assistance in handling a customer service call. Appellant spoke to Larry Okamoto, a union
representative, about filing a grievance; however, he did not file a grievance for her. On
September 24, 2003 Mr. Okamoto did not assist her in obtaining lost wages and other benefits.
Appellant alleged that on May 11, 1994 postal inspectors improperly searched her home, car and
purse. She contended that she was wrongfully removed from her job in July 1995 and denied the
right to return to work in 1998 after her psychologist released her to work. Appellant alleged
that the employing establishment used her retirement account to give her a lump-sum check for
her wrongful removal. She stated that she won a grievance against the employing establishment
after being denied work; however, the employing establishment did not assign her to a different
unit. Appellant noted having a right hand injury after returning to work and being interrogated
and intimidated by management and required to be treated by a postal physician. She alleged
that on June 26, 2002 she requested a revised work schedule; however, Charles J. Caviness, a
supervisor, confronted her and humiliated her in front of coworkers. Appellant stated that in
August 2002, the employing establishment did not provide her with leave under the Family
Medical Leave Act and that Mr. Caviness improperly requested that she submit her mother’s
death certificate to support her leave request. She alleged that Mr. Caviness did not follow the
proper procedure in issuing a notice and final removal in August 2002. Appellant alleged that
the employing establishment refused to return her to work in 2003 after the removal was
rescinded or accommodate her restrictions due to an accepted right index finger injury under File
No. xxxxxx258. She alleged that union policy was violated when she was not awarded any of
the 10 positions posted from May 9, 2000 to March 1, 2001. Appellant also filed an Equal
Employment Opportunity (EEO) complaint.
After the Office requested additional information appellant submitted an August 10, 1998
grievance settlement that rescinded a July 3, 1995 removal notice and instructed her to report for
work on October 25, 1998 with back pay of $30,000.00. The agreement advised that the
settlement did not constitute an admission of violating any statute or regulation. Appellant
1

Appellant has filed other claims for emotional conditions: a June 30, 1982 claim was denied on March 19,
1985, File No. xxxxxx625; a February 2, 1994 claim was denied on June 8, 1995, File No. xxxxxx830.

2

submitted EEO complaints dated July 12, 2002 and January 28, 2003 which alleged
discrimination and retaliation. She submitted a final notice of removal dated August 31, 2002
for unacceptable conduct for filing a false accident claim, failure to follow instructions and
submit proper medical documentation and failure to discuss alleged injury with management.
The record includes reports from Dr. Jorge Dubin, a Board-certified psychiatrist, and
Dr. J. Craig Pfaffl, a clinical psychologist, who treated her for depression since 1994.
Dr. Nader F. Nowparast, a clinical psychologist, also treated appellant for psychological injuries
sustained in the course of her employment.
The employing establishment submitted a July 11, 2002 letter from Mr. Caviness,
manager of distributions operations, requesting that appellant submit a CA-17 duty status report
from her physician documenting her disability beginning July 10, 2002. In an October 21, 2002
memorandum, Pat Tillett, plant manager, noted that a step-two grievance meeting concluded that
the 2002 notice of removal was proper as appellant did not provide proper medical
documentation to substantiate her absence from work. In a May 6, 2003 statement, Roberta D.
Gallardo, supervisor of district operations, advised that appellant was issued a letter of removal
on September 7, 2002 because she filed a false accident claim and lacked proper documentation
to support the claim. She noted that appellant was instructed by Mr. Caviness to submit a Form
CA-17 to support disability but she did not provide adequate medical documentation.
Ms. Gallardo stated that employing establishment regulations were followed when issuing the
removal notice, there was no malicious intent and appellant’s race, national origin, religion, sex,
age or alleged physical or mental disability, or prior EEO activities were not factors in her
removal. An undated statement from Darlene Powell, a coworker, noted that on June 18, 2002
she observed appellant sweeping mail; however, at no time did appellant indicate that she injured
her finger.
In statements dated June 14 to September 1, 2004, appellant reasserted her allegations.
She also submitted treatment reports from Dr. Daniel Chan, a Board-certified internist, dated
June 3 to August 2, 2004, who treated her for right wrist pain. On May 5 and July 16, 2004
Dr. Nowparast treated appellant for generalized anxiety disorder.
In a September 20, 2004 decision, the Office denied appellant’s claim finding that the
claimed emotional condition did not occur in the performance of duty.
Appellant requested an oral hearing which was held on July 12, 2005. She submitted a
May 15, 1996 15-year service award and an April 11, 2002 EEO complaint. Reports from
Dr. Nowparast dated October 4, 2004 and January 24, 2005, noted treating appellant for
depression. Dr. Chan also treated appellant for right wrist pain.
The employing establishment submitted a February 24, 1994 statement from Christine
Samonte, a coworker, who advised that on February 10, 1994 appellant rudely interrupted her
telephone conversation with a customer. Ms. Samonte noted several occasions where appellant
harassed her, spoke loudly and was argumentative. In a February 24, 1994 statement, Karen
Bailey, consumer affairs manager, noted supervising appellant since June 1993. She noted that
appellant had difficulty understanding and following instructions and getting along with others.

3

Ms. Bailey had a meeting with appellant and the union concerning her poor performance. To
improve appellant’s performance, she offered specific instruction but appellant was not
receptive. Ms. Bailey noted mediating problems between appellant and coworkers who were
afraid of her erratic behavior. She listed occasions where appellant became belligerent,
argumentative and physically asserted herself with coworkers. Ms. Bailey believed that
appellant’s behavior escalated and was a threat to the work environment. In a March 2, 1994
letter, she advised that appellant was on administrative leave effective February 25, 1994 and
referred for a fitness-for-duty examination. Appellant was found not fit for duty.
In an April 1, 1994 statement, Mike Gray, express mail manager, noted that appellant was
on his staff and had frequent disagreements with coworkers because she would not follow
instructions. During unit restructuring, appellant became upset because she was not promoted to
a supervisory job or assigned to certain technical jobs; however, she was not qualified for these
positions. In an April 5, 1994 statement, Ron Landis, customer service support, noted
supervising appellant in 1992 and found her to be paranoid that coworkers were conspiring
against her although he found no evidence to support this. He noted that appellant’s coworkers
found her disagreeable and belligerent. A May 13, 1994 investigative memorandum noted that
on May 11, 1994 appellant was interviewed at her home about alleged threats of violence and
brandishing a handgun to Union Representative Okamoto, who alleged that, at a May 6, 1994
meeting, appellant threatened to kill Ms. Bailey and Arlene Ward, an injury compensation
manager, and displayed what appeared to be a butt of a gun she had in her pants. The inspector
noted that a search of appellant’s person, purse and home disclosed no gun.
In an August 11, 2005 statement, Mr. Caviness noted that appellant disrupted the
workplace. He advised that he never singled her out, provoked a verbal altercation or belittled
her. Mr. Caviness denied targeting appellant for discipline because she claimed an injury. After
the letter of removal was rescinded, the employing establishment attempted to bring appellant
back to work and any delays were caused by her. In statements dated August 12 and 15, 2005,
Ms. Ward noted that appellant demonstrated disruptive behavior since June 1982. She
referenced Ms. Bailey’s February 24, 1994 statements.
In a December 12, 2005 decision, an Office hearing representative affirmed the
September 20, 2004 decision. Appellant appealed to the Board. On July 18, 2007 the Board
remanded the case to consolidate appellant’s three emotional condition claims.2 Appellant
submitted reports from Dr. Nowparast who treated her for generalized anxiety disorder.
In a November 14, 2007 decision, the Office denied modification of the December 12,
2005 decision. Appellant requested an oral hearing, reiterated her allegations and submitted a
report from Dr. Nowparast.
On April 1, 2008 an Office hearing representative set aside the November 14, 2007
decision, finding that the Office had not complied with Board instructions to combine the
pertinent claim files. The hearing representative remanded the case for further consideration.

2

Docket No. 07-61 (issued July 18, 2007).

4

Appellant submitted statements dated April 7 to June 10, 2008 reiterating her allegations.
In a decision dated June 25, 2008, the Office denied appellant’s claim for an emotional
condition.
LEGAL PRECEDENT
To establish a claim that she sustained an emotional condition in the performance of duty,
an employee must submit the following: (1) medical evidence establishing that she has an
emotional or psychiatric disorder; (2) factual evidence identifying employment factors or
incidents alleged to have caused or contributed to her condition; and (3) rationalized medical
opinion evidence establishing that the identified compensable employment factors are causally
related to her emotional condition.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,4 the Board
explained that there are distinctions to the type of employment situations giving rise to a
compensable emotional condition arising under the Federal Employees’ Compensation Act.5
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act.6 When an employee
experiences emotional stress in carrying out her employment duties, and the medical evidence
establishes that the disability resulted from her emotional reaction to such situation, the disability
is generally regarded as due to an injury arising out of an in the course of employment. This is
true when the employee’s disability results from her emotional reaction to a special assignment
or other requirement imposed by the employing establishment or by the nature of her work.7
There are situations where an injury or an illness has some connection with the employment but
nevertheless does not come within the concept or coverage under the Act. Where the disability
results from an employee’s emotional reaction to her regular or specially assigned duties or to a
requirement imposed by the employment, the disability comes within the coverage of the Act.
On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.8
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
3

Donna Faye Cardwell, 41 ECAB 730 (1990).

4

28 ECAB 125 (1976).

5

5 U.S.C. §§ 8101-8193.

6

See Anthony A. Zarcone, 44 ECAB 751, 754-55 (1993).

7

Lillian Cutler, supra note 4.

8

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991); Lillian Cutler, supra
note 4.

5

adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.9 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.10
ANALYSIS
Appellant alleged that she was harassed, discriminated against and subject to reprisals by
management and her coworker. She noted several incidents, including being isolated from other
employees in her work unit, that her retirement account was used as a payment for her wrongful
removal, that she was harassed by her coworkers, that her daughter was accused of possessing
jewelry which was missing from the employing establishment, that on February 17, 1994
Ms. Samonte yelled at her, that she was interrogated by management after injuring her right hand
and Mr. Caviness humiliated her in front of her coworkers on June 26, 2002 when requesting a
schedule change.
To the extent that incidents alleged as constituting harassment by a supervisor and
coworkers are established as occurring and arising from appellant’s performance of her regular
duties, these could constitute employment factors.11 However, for harassment to give rise to a
compensable disability under the Act, there must be evidence that harassment did in fact occur.
Mere perceptions of harassment are not compensable under the Act.12 The Board has also held
that being spoken to in a raised or harsh voice does not of itself constitute verbal abuse or
harassment.13
The evidence fails to support appellant’s allegations of harassment or retaliation.
Regarding her allegations that she was discriminated against because of her age, ethnicity,
subject to reprisals by management and harassed by her coworkers, the record does not
substantiate her allegations. On August 11, 2005 Mr. Caviness noted that appellant disrupted the
workplace and imposed her will on her coworkers. He advised that she was not singled out,
verbally abused or belittled. On May 6, 2003 Ms. Gallardo, a supervisor, noted that appellant
was cited several time for failure to follow management instructions. She advised that
appellant’s race, national origin, religion, sex, age, alleged physical or mental disability and prior
EEO activities were not factors in the notice of removal. Regarding appellant’s allegation that
9

See Norma L. Blank, 43 ECAB 384, 389-90 (1992).

10

Id.

11

David W. Shirey, 42 ECAB 783, 795-96 (1991); Kathleen D. Walker, 42 ECAB 603, 608 (1991).

12

See Joel Parker, Sr., 43 ECAB 220, 225 (1991) (finding that a claimant must substantiate allegations of
harassment or discrimination with probative and reliable evidence). Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).
13

T.G., 58 ECAB ___ (Docket No. 06-1411, issued November 28, 2006).

6

Ms. Samonte yelled at her, in a statement dated February 24, 1994, Ms. Samonte noted that
appellant had previously harassed her. On February 10, 1994 she was talking to a customer on
the telephone and appellant interrupted her conversation, spoke in a loud manner and became
argumentative. On February 24, 1994 Ms. Bailey, manager of consumer affairs, noted that
appellant started working for her in June 1993 and had difficulty in understanding and following
instructions or getting along with coworkers. She mediated problems between appellant and
coworkers. In an April 1, 1994 statement, Mr. Gray confirmed that appellant had frequent
disagreements with coworkers and did not follow instructions. There is no evidence that
appellant was singled out or treated disparately. Rather the evidence supports that appellant had
a documented history of conflicts with her coworkers and supervisors. Although she alleged that
her supervisors engaged in actions which she believed constituted harassment, she provided no
corroborating evidence, or witness statements to establish her allegations.14 Therefore, appellant
has not established her allegations as compensable factors of employment.
Appellant submitted an EEO settlement and also filed an EEO claim for harassment. The
settlement contained no acknowledgement of any wrongdoing. The Board notes that grievances
and EEO complaints, by themselves, do not establish that workplace harassment or unfair
treatment occurred.15 These documents are not sufficient to establish a compensable
employment factor under the Act with respect to the claimed harassment.
Appellant also alleged that the union did not diligently represent her and failed to file a
grievance on her behalf. The Board has generally held that matters pertaining to union activities
are not deemed to be employment factors.16 Union activities are generally personal in nature and
not considered to arise in the course of employment.17 Appellant’s allegations regarding the
union matters relate to internal union affairs and fall within the general rule that union activities
are not considered to be within the course of employment.
Certain of appellant’s allegations also relate to administrative or personnel actions. In
Thomas D. McEuen,18 the Board held that an employee’s emotional reaction to administrative
actions or personnel matters taken by the employing establishment is not covered under the Act
as such matters pertain to procedures and requirements of the employer and do not bear a direct
relation to the work required of the employee. The Board noted, however, that coverage under
the Act would attach if the factual circumstances surrounding the administrative or personnel
action established error or abuse by the employing establishment superiors in dealing with the
claimant. Absent evidence of such error or abuse, the resulting emotional condition must be
considered self-generated and not employment generated. In determining whether the employing

14

See William P. George, 43 ECAB 1159, 1167 (1992) (claimed employment incidents not established where
appellant did not submit evidence substantiating that such incidents actually occurred).
15

James E. Norris, 52 ECAB 93 (2000).

16

See George A. Ross, 43 ECAB 346 (1991).

17

Marie Boylan, 45 ECAB 338 (1994).

18

See Thomas D. McEuen, supra note 8.

7

establishment erred or acted abusively, the Board has examined whether the employing
establishment acted reasonably.19
Appellant alleged that she was singled out to perform undesirable work duties including
sitting and throwing letters manually in the early 1980s. The Board notes that the assignment of
work is an administrative function.20 The manner in which a supervisor exercises his or her
discretion generally falls outside the ambit of the Act. The Board finds that appellant has not
submitted sufficient evidence to establish error or abuse regarding her work assignments. The
evidence does not establish that the employing establishment acted unreasonably.
Appellant alleged that in 1998 the employing establishment promised to assign her to a
different unit and she was overlooked for 10 vacant positions posted from May 9, 2000 to
March 1, 2001. The Board has held that denials by an employing establishment of a request for a
different job, promotion or transfer are not compensable factors of employment under the Act, as
they do not involve her ability to perform her regular or specially assigned work duties, but
rather constitute her desire to work in a different position.21 The employing establishment has
either denied appellant’s allegations or explained the reasons for its actions in these
administrative matters. Appellant has presented no corroborating evidence to support that the
employing establishment acted unreasonably. She has not established a compensable factor of
employment in this regard.
Appellant alleged that in 1993 Ms. Lawrence’s managerial style was overbearing. She
alleged that Ms. Bailey failed to greet her upon their first meeting in 1993, and did not properly
handle a volatile atmosphere in her unit. Appellant alleged that Ms. Bailey improperly required
her to attend a fitness-for-duty examination in 1994 and kept her off work until she obtained
medical clearance from the medical adviser. She also alleged that Mr. Caviness failed to follow
the proper procedures in issuing a removal notice in 2002. The Board has found that an
employee’s complaints concerning the manner in which a supervisor performs her duties as a
supervisor or the manner in which a supervisor exercises her supervisory discretion fall, as a
rule, is outside the scope of coverage provided by the Act. This principle recognizes that a
supervisor or manager in general must be allowed to perform her duties; that employees will at
times dislike the actions taken, but that mere disagreement or dislike of a supervisory or
management action will not be actionable, absent evidence of error or abuse.22 Appellant
presented no corroborating evidence or witness statements to support that the employing
establishment erred or acted abusively with regard to these allegations. The employing
establishment denied treating appellant unreasonably. Appellant has not established that these
matters rise to the level of a compensable employment factor.
19

See Richard J. Dube, 42 ECAB 916, 920 (1991).

20

Donney T. Drennon-Gala, 56 ECAB 469 (2005).

21

Donald W. Bottles, 40 ECAB 349, 353 (1988). See also D.L., 58 ECAB ___ (Docket No. 06-2018, issued
December 12, 2006) (the assignment of work by a supervisor, the granting or denial of a request for a transfer and
the assignment to a different position are administrative functions that are not compensable absent error or abuse).
22

See Marguerite J. Toland, 52 ECAB 294 (2001).

8

Appellant alleged that on May 11, 1994 she was improperly investigated by the postal
inspector who searched her home, car and purse. The record reveals that, on May 11, 1994, the
postal inspector interviewed appellant with regard to an alleged violent threat she made against
the employing establishment supervisors, Ms. Bailey and Ms. Ward.
An investigative
memorandum revealed that, during a meeting with a union representative, appellant made threats
of violence against her supervisors allegedly brandishing a handgun. The Board has held that
investigations, which are an administrative function of the employing establishment, that do not
involve an employee’s regularly or specially assigned employment duties are not considered to
be employment factors.23 Although appellant alleged that the employing establishment erred and
acted abusively in conducting its investigation, she has not provided sufficient evidence to
support such a claim. A review of the evidence indicates that appellant has not shown that the
employing establishment’s actions in connection with its investigation of her were unreasonable.
Appellant alleged that her supervisor wrongfully investigated her for threats of violence but she
provided no corroborating evidence to support that the investigation was unreasonable.24
Instead, the employing establishment explained the reasons that it took its actions and denied any
disparate treatment of appellant. Appellant has not established a compensable employment
factor in this respect.
Appellant’s allegations that she was improperly disciplined relate to administrative or
personnel matters unrelated to her regular or specially assigned work duties. The Board finds
that the employing establishment did not act unreasonably in this administrative matter.25
Although the handling of disciplinary actions and evaluations are generally related to the
employment, they are administrative functions of the employer, and not duties of the employee.26
Appellant alleged that she was wrongfully removed from her job in July 1995 and that she was
denied the right to return to work in 1998 after she was released to work by her psychologist.
The record reflects that, upon a report from a union representative, in which appellant threatened
violence against two supervisors and was carrying what appeared to be a gun, she was
investigated by the postal inspector in 1994. Appellant ultimately underwent a psychological
examination and was found unfit for work. With regard to the 2002 notice of removal,
Ms. Gallardo noted that appellant was issued a letter of removal for filing a false accident claim
without adequate documentation.
There is no evidence showing that the employing
establishment acted unreasonably in these circumstances. The employing establishment through
Mr. Caviness and Ms. Bailey explained its actions and denied any unreasonable action.
Although several of the grievances were settled on May 10, 2005, this does not establish error or
abuse.27 The evidence indicates that the employing establishment acted reasonably in response
to appellant’s conduct. Appellant presented no corroborating evidence to support that the
employing establishment erred or acted abusively with regard to these matters.
23

Jimmy B. Copeland, 43 ECAB 339, 345 (1991).

24

See Larry J. Thomas, 44 ECAB 291, 300 (1992).

25

See Janet I. Jones, 47 ECAB 345, 347 (1996), Jimmy Gilbreath, 44 ECAB 555, 558 (1993); Apple Gate, 41
ECAB 581, 588 (1990); Joseph C. DeDonato, 39 ECAB 1260, 1266-67 (1988).
26

Id.

27

See Linda K. Mitchell, 54 ECAB 748 (2003) (the mere fact that the employing establishment lessened a
disciplinary action did not establish that the employing establishment erred or acted in an abusive manner).

9

Appellant alleged that in August 2002 the employing establishment denied her request for
leave pursuant to the Family Medical Leave Act so that she could care for her sick mother. The
Board notes that the handling of leave requests and attendance matters are generally related to
the employment, they are administrative functions of the employer and not duties of the
employee.28 The Board finds that the employing establishment acted reasonably in this
administrative matter. As noted, Mr. Caviness and Ms. Bailey instructed appellant to provide
proper medical documentation supporting her disability; however, she failed to submit any
medical documentation to substantiate her leave request. Appellant has presented no
corroborating evidence to support that the employing establishment erred or acted abusively in
this matter.
Appellant also generally alleged that she was forced to work beyond her tolerance. She
noted that the employer failed to accommodate her restrictions on her right index finger injury.
The Board notes that assignment of duties beyond an employee’s work tolerance limitations can
be a compensable factor of employment.29 Appellant has not, however, provided any evidence
establishing that the employing establishment assigned her duties beyond her limitations. The
record contains no probative evidence supporting her assertions that the employing establishment
erred in providing a job within her restrictions. Therefore, the Board finds that there is
insufficient evidence to establish that appellant worked beyond her restrictions.
Consequently, appellant has not established her claim for an emotional condition as she
has not attributed her claimed condition to any compensable employment factors.30
CONCLUSION
The Board finds that the evidence fails to establish that appellant sustained an emotional
condition in the performance of duty.

28

See Judy Kahn, 53 ECAB 321 (2002).

29

See Kim Nguyen, 53 ECAB 127 (2001).

30

As appellant has failed to establish a compensable employment factor, the Board need not address the medical
evidence of record; see Margaret S. Krzycki, 43 ECAB 496 (1992).

10

ORDER
IT IS HEREBY ORDERED THAT the June 25, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 19, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

